DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are allowed over the prior art of the record.

Reasons for Allowance
Webster et al, (U.S. Patent  Number 6761350), and Chen, (U.S. Publication Number 20170361426) represent the best art of the record.  However both  fails to teach or suggest all the limitations of the only independent claim 1. 
	Webster et al., discloses a claiming device having a front member, a back member opposing the front member, a pair of opposing side members, along with a stop block and a clamping mechanism. The side members extend between and connect the front member and the back member a work piece can be supported by and between the side members. Webster teaches related  groove (element 22c), and also show that a stop block (element 38) can slide into and out of a positioning fixture (element 25), and is properly aligned for clamping along the x, y and z axes.  Webster teaches that a center portion (element 38e) of a stop block  is configured to engage a controller (element 12) while simultaneously allowing access to the screws, bolts or other such fasteners for proper securing.
	Chen discloses a workpiece clamp device capable for changing clamp angle (see figure 1), with a base plane and a second movable blocks, a first and a second cylinders and elastic members along with embedding grooves to make surfaces fine-tuned based on the shapes and sizes of the workpieces so as to be suitable for clamping and fastening the workpieces with different shapes.  A bolt (element B) is passing through a push block, also a hook block is arranged on sides of a stop block for hooking a spring. There are smooth tapered surfaces so that the workpiece may be slid or rotated to become defect while the workpiece is clamped and processed.
	While they Webster et al., and Chen teach a test fixture capable of applying preload on a sample, such as composite laminate, with a base, a clamping mechanism and a loading mechanism,  with a base such that the base has a general cuboid structure and is axially provided with a rectangular or wage shape groove, and  a pressing block is positioned in the sliding groove.  They fail to teach many features of the claimed invention.   Both Webster et al., and Chen fail to teach that the base end close to both sides of the sliding groove is provided with axial screw holes that are matched with a first fixing bolt and a second fixing bolt to fix a baffle plate.  They fail to show that the clamping mechanism comprises a first gasket, and specific first to fifth press bolts,  the loading mechanism comprises a loading bolt, a first and a second wedge blocks, and the loading bolt passes through a screw hole at the side end of the base and is matched with the first wedge block, and different preloads are applied to the composite laminate by rotating the loading bolt.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of an impact test fixture capable of applying preload on a composite laminate, as presented in the independent claim 1. Major emphasis is being placed upon the provision of the specific configurations of the clamping mechanism and a loading mechanism, including the specifics of each of a  base, sliding groove, rectangular groove, a pressing block, axial screw holes that are matched with a first fixing and pressing bolts, a gasket, a transverse boss, baffle plate, a first wedge block, a second wedge block, in combination with other limitations of the said independent claim and its dependent one.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, July 21, 2022